Citation Nr: 0617007	
Decision Date: 06/09/06    Archive Date: 06/26/06

DOCKET NO.  03-05 204	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in San Diego, California


THE ISSUES

1.  Entitlement to a rating in excess of 50 percent for major 
depressive disorder and generalized anxiety.

2.  Entitlement to a total disability rating based on 
individual unemployability due to service-connected 
disability (TDIU).


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant and and his spouse


ATTORNEY FOR THE BOARD

L. A. Rein, Associate Counsel


INTRODUCTION

The veteran had active military service from April 1958 to 
December 1973.

These matters come before the Board of Veterans' Appeals 
(Board) on appeal of a July 2002 rating decision. The veteran 
filed a notice of disagreement (NOD) in September 2002, and 
the RO issued a statement of the case (SOC) in January 2003. 
The veteran filed a substantive appeal (via a VA Form 9, 
Appeal to Board of Veterans' Appeals) in February 2003.

In January 2004, the Board remanded this case to the RO to 
schedule the veteran for a hearing before a Veterans Law 
Judge.

In March 2006, the veteran and his wife testified during a 
hearing before the undersigned Veterans Law Judge at the RO; 
a transcript of that hearing is of record.  During the 
hearing, additional evidence submitted by the veteran was 
associated with the claims file along with a waiver of 
initial RO consideration. The Board accepts this evidence for 
inclusion in the record on appeal.  See 38 C.F.R. § 20.800 
(2005).


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate each claim on appeal has been accomplished.

2.  The veteran's psychiatric symptoms consist,  primarily, 
of depression, anxiety, hypervigilance, irritability, 
occasional loss of temper, sleep disturbances, nightmares, 
night sweats, checking security of home every day, sadness,  
and occasional suicidal thoughts (most recently in 2005, 
after the veteran's mother-in-law died); these symptoms 
reflect no more than occupational and social impairment with 
reduced reliability and productivity.

3.  The veteran's service-connected disabilities are major 
depressive disorder and generalized anxiety disorder, 
currently evaluated as 50 percent disabling; and residuals of 
right foot injury, residuals of left foot injury,  and 
residuals of fractures of right fourth and fifth toes, each 
evaluated as 0 percent disabling; the combined disability 
rating is 50 percent.
 
4.  The ratings for the veteran's service-connected 
disabilities do not meet the minimum percentage requirements 
for a TDIU, and the weight of the competent evidence 
establishes that these disabilities do not prevent him from 
obtaining or retaining substantially gainful employment.


CONCLUSION OF LAW

1.  The criteria for a rating in excess of 50 percent for 
service-connected major depressive disorder and generalized 
anxiety disorder are not met.  38 U.S.C.A. §§ 1155, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.2, 
4.7, 4.130, Diagnostic Codes 9434-9400 (2005).

2.  The criteria for a TDIU are not met.  38 U.S.C.A. §§ 
1155,  5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.159, 3.340, 3.341, 4.16 (2005). 




REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

Initially, the Board notes that, in November 2000, the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000), was signed into law. See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 (West 2002). To 
implement the provisions of the law, VA promulgated 
regulations at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2003). The VCAA and its implementing regulations include, 
upon the submission of a substantially complete application 
for benefits, an enhanced duty on the part of VA to notify a 
claimant of the information and evidence needed to 
substantiate a claim, as well as the duty to notify the 
claimant what evidence will be obtained by whom. 38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b). In addition, they define the 
obligation of VA with respect to its duty to assist a 
claimant in obtaining evidence.  38 U.S.C.A. § 5103A; 38 
C.F.R. § 3.159(c).

The Board finds that all notification and development action 
needed to render a fair decision on each of the claims on 
appeal.

In the July 2002 rating decision, the January 2003 SOC,  and 
the June 2005 SSOC, the RO notified the veteran and his 
representative of the legal criteria governing the claims, 
the evidence that had been considered in connection with each 
appeal, up to that point, and the bases for the denial of 
each claim; addressed.  After each, they were afforded an 
opportunity to respond.  Hence, the Board finds that the 
veteran has received sufficient notice of the information and 
evidence needed to support each of the claims on appeal, and 
has been afforded ample opportunity to submit information and 
evidence.

The Board also finds that the April 2001 pre-rating notice 
letter (specific to the claim for an increased rating, along 
with the January 2005 notice letter (for both claims on 
appeal) and the March 2005 notice letter, satisfy the 
statutory and regulatory requirement that VA notify a 
claimant what evidence, if any, will be obtained by the 
claimant and which evidence, if any, will be retrieved by VA.  
See Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002) 
(addressing the duties imposed by 38 U.S.C. § 5103(a) and 38 
C.F.R. § 3.159(b)).  In the April 2001 letter, the RO 
notified the veteran of the duties to notify and assist 
imposed by the VCAA.  The RO informed him that VA was 
required to make reasonable efforts to obtain medical 
records, employment records, or records from other Federal 
agencies;  requested that the veteran to identify and provide 
the necessary releases for any medical providers from whom he 
wanted the RO obtain and consider evidence; and invited the 
veteran to submit any additional evidence in support of his 
claims.  These points were reiterated in the January and 
March 2005 letters.  Each of the notice letters also 
specified that the veteran should send in any medical records 
he had; that the RO would obtain any private medical records 
for which sufficient information and authorization was 
furnished; and that the RO would also obtain an pertinent VA 
records if the veteran identified the date(s) and place(s) of 
treatment.  Further, in the March 2005 letter, the RO 
notified the veteran that it was unable to obtain Camp 
Pendleton treatment records as they were checked out in 
December 2004 and not returned; the RO explicitly requested 
that the veteran contact Camp Pendleton to obtain and submit 
these records, and specified that the veteran should  submit 
any evidence in his possession that pertained to his claims.

In the decision of Pelegrini v. Principi, 17 Vet. App. 412 
(2004), the United States Court of Appeals for Veterans 
Claims (Court) held that proper VCAA notice should notify the 
veteran of: (1) the evidence that is needed to substantiate 
the claim(s); (2) the evidence, if any, to be obtained by the 
VA; (3) the evidence, if any, to be provided by the claimant; 
and (4) a request by the VA that the claimant provide any 
evidence in the claimant's possession that pertains to the 
claim(s).  As explained above, all four content of notice 
requirements have been met in the instant appeal.

Pelegrini also held that the plain language of 38 U.S.C.A. § 
5103(a) (West 2002), requires that notice to a claimant 
pursuant to the VCAA be provided "at the time" that, or 
"immediately after," the Secretary receives a complete or 
substantially complete application for VA-administered 
benefits.  In that case, the Court determined that VA had 
failed to demonstrate that a lack of such a pre-adjudication 
notice was not prejudicial to the claimant.  

In the matters now before the Board, the documents meeting 
the VCAA's notice requirements were provided to the veteran 
before and after the July 2002 rating action on appeal.  
However, the Board finds that, with respect to this matter, 
any delay in issuing section 5103(a) notice was not 
prejudicial to the veteran because it did not affect the 
essential fairness of the adjudication, in that the claims 
were fully developed and  re-adjudicated after notice was 
provided.  See Mayfield v. Nicholson, 19 Vet. App. 103 
(2005), rev'd on other grounds, No. 05-7157 (Fed. Cir. Apr. 
5, 2006).  In this regard, as indicated above, in the April 
2001, January 2005 and March 2005 notice letters, the RO 
advised the veteran of VA's responsibilities to notify and 
assist him in his claims.  The Board notes that the veteran 
was not provided notice regarding his claim for a TDIU until 
after the July 2002 rating action on appeal; however, the RO 
cured this defect in the January 2003 SOC, January 2005 
notice letter, and June 2005 SSOC.  After the rating 
decision, the SOC, and January 2005 notice letter, the RO 
provided the veteran an opportunity to provide information 
and/or evidence in support of either or both claims on 
appeal.  After the issuance of the March 2005 notice letter 
(which, as indicated above, further accomplished VA's notice 
requirements), the veteran was afforded yet another 
opportunity to present information and/or evidence in support 
of the appeal before the RO readjudicated the claim on the 
basis of additional evidence received in June 2005 (as 
reflected in the SSOC). 

Hence, the Board finds that any failure on VA's part in not 
completely fulfilling the VCAA notice requirements prior to 
the RO's initial adjudication of the claims is harmless.  See 
ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 
1998); Cf. 38 C.F.R. § 20. 1102 (2005).

More recently, on March 3, 2006, during the pendency of this 
appeal, the Court issued a decision in the consolidated 
appeal of Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006), which held that, in rating cases, a claimant must be 
informed of the rating formula for all possible schedular 
ratings for an applicable rating code.  In this case, the 
Board notes that this was accomplished in the SOC and SSOC, 
and that this suffices for Dingess/Hartman.  The Court also 
held that VA notice must include information regarding the 
effective date(s) that may be assigned.  In this case, such 
notice has not explicitly been provided.  However, the Board 
finds that the RO's omission of in this regard is, 
effectively, harmless.  Id.  As indicated below, the Board is 
considering the severity of the veteran's major depressive 
disorder and generalized anxiety disorder since the February 
27, 2001 date of the claim for an increased rating(and there 
is  no suggestion whatsoever that either the veteran or his 
representation is challenging the date of his claim for 
increase).  Moreover, as the Board's decision herein denied 
the veteran's claims for an increase and a TDIU, no effective 
date is being assigned.   

The Board also points out that there is no indication 
whatsoever that any additional action is needed to comply 
with the duty to assist the veteran in connection with any 
claim on appeal.  The veteran's service medical records, 
post-service VA medical records and VA examination reports 
are associated with the claims file and the veteran has been 
given opportunities to submit evidence to support his claim; 
which he has done; he has submitted a March 2006 letter from 
his treating nurse and psychiatrist , and has had his medical 
records from Camp Pendleton forwarded to the RO. Further, in 
May 2005, the RO arranged for the veteran to undergo a VA 
general medical and a VA mental disorders examination; the 
reports of those examinations are associated with the claims 
file.  The veteran's Board hearing transcript is also of 
record. Significantly, neither the veteran nor his 
representative has identified, and the record does not 
otherwise indicate, any existing pertinent records, in 
addition to those noted above, that that need to be obtained.  
In this regard, in July 2005, the veteran submitted a 
statement indicating that he had no additional evidence to 
submit.  The record also presents no basis for further 
developing the record to create an additional evidence to be 
considered in connection with the appeal.

Under these circumstances, the Board finds that there is no 
prejudice to the veteran in proceeding, at this juncture, 
with a decision on each of the claims on appeal.

II.  Background

A May 2001 VA examination report reflects that the status of 
the veteran's diagnosis was schizophrenia.  The veteran 
stated that he was not schizophrenic and that he had not been 
in treatment.  He reported that he was pursuing this claim 
more so to have the label of schizophrenia removed from his 
records as it was causing him difficulty in getting jobs.  He 
stated that he had scored very high on several employment 
tests, but when they found out he was diagnosed with 
schizophrenia, he ended up losing the job.  The veteran 
reported that he was able to obtain a civil service position 
and was able to maintain employment until he retired.  

On mental status examination, it was noted that the veteran 
had good communication skills, was cooperative, and had a 
positive mood.  The veteran indicated that he had some 
suicidal feeling after discharge, but no longer had them and 
he did not believe in suicide.  He denied auditory or visual 
hallucinations, except that he had two experiences where he 
flashed back to Vietnam.  It was noted that this was not a 
schizophrenic type of hallucination.  It was a visual 
hallucination, but it was generally anxiety related to flash 
back of Vietnam which was more connected with PTSD.  The 
veteran was oriented to place, time, date and location.  He 
did not show any signs of depression, no signs of suicidal 
ideation, and no auditory or visual hallucinations.  As to 
diagnosis, the examiner indicated that he would, rule out 
PTSD, which had been pretty much resolved by now, without 
treatment, and that at the time the veteran was diagnosed 
with schizophrenia, it probably was not schizophrenia.  The 
examiner noted that the veteran's GAF would be fairly high 
functioning, and assigned a score of 80.    

A September 2001 VA employment information form completed by 
the veteran's previous employer reflects that the veteran was 
a postal carrier for the United States Postal Service from 
March 1994 until he retired in May 2001.

During an October 2001 VA PTSD examination, the examiner 
noted that the veteran's medical records reflect that for 
four or five years out of Vietnam, he had nightmares, 
flashbacks, intrusive thoughts, irritability, temper, etc.  
However, those symptoms dissipated and he was left with 
periods of depression and other periods of occasional panic 
and anxiety attacks and over-worry about many things.  There 
were no delusions, no voices, etc.  The veteran's wife 
indicated that the veteran was not difficult to sleep with or 
live with, he was not hypercritical, irritable, or hostile..  

On mental status examination, the veteran was neatly dressed 
and groomed, and was friendly and cooperative.  He was 
oriented to time, place and person and spoke coherently with 
no suggestion of looseness of association, or delusional 
thinking.  The examiner stated that he saw no evidence of 
schizophrenia, bipolar disorder, or PTSD.  He stated that the 
veteran did have a low-grade depression and generalized 
anxiety disorder with an occasional episode of panic.  The 
diagnosis was major depressive disorder, ongoing, and 
generalized anxiety disorder, ongoing.  The examiner assigned 
a GAF of 40 and noted that the veteran had not had medication 
or treatment for over 10 or 15 years.  

A March 2004 PTSD VA clinical team intake report reflects 
that the veteran complained of difficulty falling asleep and 
that his last nightmare was one month ago.  He denied 
intrusive thoughts unless asked to talk about "Nam 
experience," and denied current hyperstartle.  The veteran 
reported that the date of the most recent suicide attempt was 
in 1990 when he was going to shoot himself.  He reported that 
he had no current suicidal ideation or plans.  It was noted 
that the veteran appeared clad in clean clothes with good 
hygiene, he was polite and cooperative.  He was oriented to 
time, place and person, his intellectual/cognitive 
functioning was intact, and his memory and recall were 
fair/poor.  His mood was dysphoric, affect was full, within 
normal limits and congruent with mood.  There was no evidence 
of delusions, his insight was fair and judgment intact.  He 
was diagnosed with PTSD and assigned a GAF of 43.  

A March 2004 VA individual psychological counseling record 
reflects that the veteran reported no current suicidal 
ideation or plans.  It was noted that he had good grooming 
and hygiene, was cooperative, and oriented.  His affect was 
pleasant and connected, mood was mildly dysphoric, and 
concentration was fair-good.  It was later noted that the 
veteran had occasional thoughts of suicidal ideation, but 
denied plans or intent.  He denied homicidal ideation and 
auditory or visual hallucinations.  The veteran reported 
continued difficulty sleeping with occasional nightmares, 
night sweats, flashbacks, some anxiety, some suspiciousness 
of being in large crowds, and hypersensitivity to noises.  He 
denied any changes in behaviors such as social withdrawal or 
poor hygiene.  

An April 2004 VA Clinic records reflect that the veteran was 
alert and oriented, polite and cooperative.  He was in clean 
clothes with good hygiene.  His mood and affect were within 
normal limits.  No auditory or visual hallucinations.  No 
suicidal or homicidal ideations.  

A November 2004 Vet Center Intake report reflects that the 
veteran's symptoms were depression, sense of a bleak and 
foreshortened future, exaggerated startle response, and 
demoralization about the nature of humanity.  On mental 
status evaluation his appearance was noted as neat, manner 
was cooperative, speech appropriate, oriented, affect was 
appropriate, and judgment was good.  There was no evidence of 
thought disorder.  The veteran reported sleep disturbance, 
where he would wake and have difficulty going back to sleep, 
low energy level, recent loss of a brother-in-law, no 
homicidal or suicidal though-it was noted that the veteran 
remarked that he would be glad when his life was over.  The 
veteran was found to be very articulate.  The veteran 
reported that he currently received treatment for depression.  
The veteran reported that he applied for two jobs in which he 
did very well on the tests and screening, but then was told 
at the last minute that he was not being hired.  The veteran 
felt that the misdiagnosis of schizophrenia was to blame.  It 
was noted that he denied that he would suicide.  It was noted 
that the veteran's history of severe flashbacks after combat 
was highly suggestive of PTSD, rather than Schizophrenia.  
There was no evidence of a thought disorder.   The veteran 
record reflected that the veteran experienced sadness as well 
as anxiety.  The nurse  diagnosed PTSD, chronic from combat, 
history of schizophrenia, residual type, and depression and 
assigned a GAF of 65.  

A November 2004 Vet Center individual progress notes reflects 
that the veteran reported feeling better about himself and 
not as angry and depressed as on prior visits.

Vet Center progress notes from January 2005 to March 2005 
reflect that the veteran reported difficulty sleeping because 
he was worried about his mother-in-law in Philadelphia who 
was ill.  He and his wife drove cross country to care for her 
until she passed away.  The veteran stated that he was 
worried about his wife's health and money.  It was noted that 
the veteran was still caught up in war memories and having to 
cope with his resentment and hurts of being misdiagnosed.  
The counselor noted that the veteran spoke about his trip 
East with many vivid details, his memory was good and he was 
extremely articulate.   

A May 2005 VA mental disorders examination report reflects 
that the examiner reviewed the veteran's claims file.  The 
examiner noted that the veteran's past records reflect that 
the veteran talked about clairvoyance and speaking to God; 
however, none of his more recent records support a diagnosis 
of schizophrenia.  The examiner noted that the records reveal 
that the veteran has symptoms of anxiety and that the most 
consistent diagnosis at this point appeared to be that of 
PTSD.  The examiner noted that the veteran had a history of 
depression off and on over the years.  The veteran described 
symptoms of hypervigilance, irritability, sleep disturbances, 
and startle reactions as well as having significant and 
severe nightmares.  It was noted that the veteran had not 
worked for about two years and the veteran related difficulty 
obtaining jobs in the past because his records showed that he 
was diagnosed with schizophrenia.   The veteran related that 
in his last job in security, about two years ago, the 
employer essentially let him go because of his history of 
having mental health problems.  The veteran reported that 
prior to being on medication, he would have problems with 
nightmares about Vietnam and loud noises bothered him.  If he 
felt under stress at work, he would feel more and more 
anxious and nervous and had difficulty getting along with 
others.  He would sometimes get irritable and start accusing 
his wife of having an affair.  He reported taking medication 
that he felt helped him considerably with these symptoms.  

On mental status examination, the veteran was noted as 
cooperative, with no impairment of his thought process or 
communication.  He had no delusions or hallucinations.  There 
was no inappropriate behavior noted.  It was noted that he 
had no suicidal or homicidal thoughts.  He demonstrated an 
ability to maintain his hygiene.  He was alert and fully 
oriented, with no memory loss or impairment and had no 
obsessive or ritualistic behavior.  His rate and flow of 
speech was normal with no evidence of panic disorder.  He did 
describe symptoms of anxiety.  His sleep was good with 
medication and he no longer dreams.  The examiner opined that 
the veteran has the ability to obtain and retain employment 
from a mental health viewpoint.  The examiner diagnosed PTSD 
and assigned a GAF of 62.  

On May 2005 VA general medical examination, the veteran 
complained of weakness and stiffness in the right ankle, left 
shoulder stiffness, swelling of the left cheek, left rib cage 
pain and deformity in the left 11th rib, with the veteran's 
major complaint noted as pain and stiffness over the right 
knee.  On review of systems, the examiner noted that the 
veteran was found to have a normal psychiatric evaluation.  
The diagnoses were left parotid tumor; hyperostosis of old 
fracture of left eleventh and twelfth rib; sprain and 
limitation of motion of the right ankle with calcification of 
the Achilles tendon post-rupture; degenerative joint disease, 
right knee; and exogenous obesity.  The examiner noted that 
the veteran requires his wife for transportation.  He 
discussed that the only work the veteran had done had been 
fast food, janitorial work, and security work.  The examiner 
opined that the veteran could not find, or if he did find, 
could not hold employment in these fields of employment.  He 
furthered that, there was a possibility that even as the 
veteran's advanced age of 64, he could be trained to do some 
sedentary type of work to carry out at his residence, but at 
this point in time, that is at best a possibility and does 
not exist.  

In a March 2006 letter, the veteran's counselor, Ann Newman, 
RN, MSN, and his treating psychiatrist at the Vet Center, 
Neal Kline, M.D.,  indicated that the veteran was diagnosed 
with PTSD and that his psychological condition  has left him 
unable to be gainfully employed.   It was noted that the 
veteran continued to be seen in individual and couple therapy 
with no plans to discontinue, as his prognosis was poor, and 
that the diagnosis of PTSD and his inability to function 
under any level of stress have lead to his never being 
gainfully employed since he left the military.  It was also 
stated veteran could not work and could not maintain a job 
because he becomes depressed and decompensates often with 
suicidal ideation and brief periods of psychosis.  

During the March 2006 Board hearing, the veteran's wife 
testified that the veteran suffered from depression on a 
daily basis, difficulty sleeping, nightmares, night sweats, 
and loss of temper a couple times a month,   She stated that 
the veteran did not have anger management problems, but they 
were under a stressful situation at home because his son and 
two grandchildren are living with them.  The veteran 
described a difficult relationship with his teenage 
grandchildren.  The veteran's wife testified that their 
relationship was pretty good.  The veteran testified that he 
did not trust people, so every day he checked the house to 
make sure it stayed secure at all times.  He stated that he 
did not remember things real good and sometimes had 
flashbacks of Vietnam.  The veteran and his wife testified 
that he had talked about suicide thoughts and that he told 
his counselor about them as well.  The veteran's wife stated 
that he had these suicide thought up until last year when her 
mother died because he was really close to her and it really 
affected him.  The veteran testified that the last time he 
worked was in 2002 or 2003 and that he had tried to obtain 
employment since then, but he was turned down.  In his last 
job, he was in charge of administration for security and 
handling of payroll.  The veteran testified that one day he 
was demoted to a regular security officer, although he 
retained his same pay, and was to train someone else to 
handle payroll.  He stated that he said it just was not 
working out because they started scheduling him at times that 
he could just barely make, so he told them that he could not 
work anymore and left.  The veteran testified that he looked 
for other work as a border patrol for immigration.  He stated 
that he scored high on the tests, was hired and sent for a 
medical background and then they saw schizophrenia in his 
records and turned him down.  The veteran testified that he 
sees a nurse about once a month for counseling and a 
psychiatrist about every three months at VA facilities.   

III.  Analysis

A.  Increased Rating

Disability evaluations are determined by comparing a 
veteran's present symptomatology with criteria set forth in 
the VA's Schedule for Rating Disabilities, which is based on 
average impairment in earning capacity.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  Separate diagnostic codes identify the 
various disabilities.  When a question arises as to which of 
two ratings apply under a particular diagnostic code, the 
higher evaluation is assigned if the disability more closely 
approximates the criteria for the higher rating.  38 C.F.R. § 
4.7.  After careful consideration of the evidence, any 
reasonable doubt remaining is resolved in favor of the 
veteran.  38 C.F.R. § 4.3.

The veteran's entire history is to be considered when making 
disability evaluations.  See generally 38 C.F.R. 4.1; 
Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Where 
entitlement to compensation already has been established and 
an increase in the disability rating is at issue, it is the 
present level of disability that is of primary concern.  See 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).

Historically, by rating action of December 1976, the veteran 
was granted service connection for schizophrenic reaction, 
schizo-affective type (competent), and a 50 percent rating 
was assigned from October 6, 1976.  By rating action of April 
1985,  the RO continued the 50 percent rating for 
schizoaffective disorder.  By rating action of July 2002, the 
description of the veteran's service-connected psychiatric 
disability was changed to major depressive disorder and 
generalized anxiety disorder and evaluated under the 
provisions of 38 C.F.R. § 4.130, Diagnostic Codes 9434-9400.   

As indicated above, the veteran's major depressive disorder 
and generalized anxiety disorder is currently rated as 50 
percent disabling under 38 C.F.R. § 4.130, Diagnostic Code 
9434-9400 (reflecting the two psychiatric disabilities for 
which service connection has been granted).   However, a 
General Rating formula for evaluating psychiatric impairment 
other than eating disorders contains the actual rating 
criteria for evaluating the veteran's disability.

Under that formula, a 50 percent rating is assigned when 
there is occupational and social impairment with reduced 
reliability and productivity due to such symptoms as: 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short-and long-term memory (e.g., retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; and difficulty in establishing and 
maintaining effective work and social relationships.

A 70 percent rating is warranted for occupational and social 
impairment with deficiencies in most areas, such as work, 
school, family relationships, judgment, thinking or mood, due 
to such symptoms as: suicidal ideation; obsessional rituals 
which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near- 
continuous panic or depression affecting ability to function 
independently, appropriately and effectively; impaired 
impulse control (such as unprovoked irritability with periods 
of violence); spatial disorientation; neglect of personal 
appearance and hygiene; difficulty in adapting to stressful 
circumstances (including work or a work-like setting); and 
inability to establish and maintain effective relationships.

A 100 percent rating is warranted for total occupational and 
social impairment, due to such symptoms as: gross impairment 
in thought processes or communication; persistent delusions; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent ability to perform activities of 
daily living (including maintenance of minimal personal 
hygiene); disorientation to time or place; and memory loss 
for names of closes relatives, own occupation, or own name.

After a careful review of the medical evidence in light of 
the above-noted criteria, the Board finds that a rating in 
excess of 50 percent for the veteran's service-connected  
major depressive disorder and generalized anxiety disorder is 
not warranted.  In this regard, the medical evidence of 
record reflects that the veteran's psychiatric symptoms 
consist, primarily, of depression, anxiety, hypervigilance, 
irritability, occasional loss of temper, sleep disturbances, 
nightmares, night sweats, checking security of home every 
day, sadness,  and occasional suicidal thoughts (most 
recently in 2005, after the death of the veteran's mother-in-
law).  Overall, these symptoms are reflective of occupational 
and social impairment with no more than reduced reliability 
and productivity, the level of impairment contemplated in the 
currently assigned 50 percent disability rating.

The Board finds that, at no point has the veteran's 
psychiatric impairment met the criteria for at least the next 
higher, 70 percent, rating.  As noted that rating is 
warranted for occupational and social impairment with 
deficiencies in most areas, due to certain symptoms.  
However, the Board notes that the medical evidence does not 
reflect obsessional rituals that interfere with daily 
activities, intermittently illogical, obscure, or irrelevant 
speech, near continuous panic or depression that affects his 
ability to function independently, impaired impulse control, 
or other symptoms that are characteristic of the 70 percent 
rating.  While the veteran has some documented symptoms of 
anxiety and depression, these are not  been shown to affect 
the veteran on a continuous basis and/or to limit his ability 
to function independently.  Additionally, a March 2004 VA 
counseling record reflects that the veteran admitted to 
occasional thoughts of suicidal ideation, and that during the 
March 2006 hearing, the veteran's wife testified that upon 
her mother's death in 2005, he had suicidal ideation; 
however, there was no indication that this occurred on a 
continuous or frequent basis, or that it continued to affect 
the veteran at either of the times noted.  Significantly, 
moreover, the May 2005 VA examiner noted that the veteran was 
alert, oriented, his thought process was logical and his 
thought content was free from delusions and hallucinations 
and he did not have suicidal or homicidal thoughts.
 
The Board also points out that none of the  GAF scores 
assigned and any time pertinent to the claim for increase-80 
in May 2001, 40 in October 2001, 43 at intake in March 2004, 
65 in November 2004 or 62 in May 2005-alone provides a  
basis for assignment of any higher disability rating for the 
veteran's major depressive disorder and generalized anxiety 
disorder.  According to the Fourth Edition of the American 
Psychiatric Association's Diagnostic and Statistical Manual 
of Mental Disorders (DSM-IV), a GAF score is a scale 
reflecting psychological, social, and occupational 
functioning on a hypothetical continuum of mental-health 
illness.  The GAF score and the interpretations of the score 
are important considerations in rating a psychiatric 
disability.  See, e.g., Richard v. Brown, 9 Vet. App. 266, 
267 (1996); Carpenter v. Brown, 8 Vet. App. 240 (1995). The 
GAF score assigned in a case, like an examiner's assessment 
of the severity of a condition, is not dispositive of the 
percentage rating issue; rather, it must be considered in 
light of the actual symptoms of a psychiatric disorder (which 
provide the primary basis for the rating assigned).  See 38 
C.F.R. § 4.126(a).

According to DSM-IV, GAF scores between 31 and 40 indicate t 
some impairment in reality testing or communication (e.g., 
speech is at times illogical, obscure, or irrelevant) or 
major impairment in several areas, such as work or school, 
family relations, judgment, thinking, or mood (e.g., a 
depressed man avoids friends, neglects family, and is unable 
to work).  GAF scores between 41 and 50 indicate serious 
symptoms (e.g., suicidal ideation, severe obsessional 
rituals, frequent shoplifting) or any serious impairment in 
social, occupational, or school functioning (e.g., no 
friends, and inability to keep a job). GAF scores between 51 
and 60 indicate moderate symptoms (e.g., flat affect and 
circumstantial speech, and occasional panic attacks) or 
moderate difficulty in social, occupational, or school 
functioning (e.g., few friends, and conflicts with peers or 
co-workers).  GAF scores ranging between 61 to 70 indicate  
some mild symptoms (e.g., depressed mood and mild insomnia) 
or some difficulty in social, occupational, or school 
functioning (e.g., occasional truancy, or theft within the 
household), but generally functioning pretty well, and has 
some meaningful interpersonal relationships.  GAF scores 
ranging between 71 and 80 indicate that, if symptoms are 
present, they are transient and expectable reactions to 
psychosocial stressors (e.g., difficulty concentrating after 
family argument) or no more than slight impairment in social, 
occupational, or school functioning. 

Considering the above definitions, clearly, the score of 80, 
as well as the scores of 65 and 62 provide no basis for any 
higher rating, as each such score contemplates even less 
impairment than is contemplated in the current 50 percent 
rating.  While the scores of  40 conceivably suggest an even 
greater level of impairment than is contemplated by the 
current 50 percent rating, the veteran has not manifested 
symptoms indicative of these level of impairment-indeed, 
pertinent to the GAF of 40, no impairment in reality testing 
or communication has been shown.  The score of 43, on its  
face, appears more consistent with the veteran's current 
level of disability; however, the Board again notes that the 
veteran has manifested none of symptoms typically considered 
indicative of that level of impairment, to include suicidal 
ideation (aside from two occasions noted above), severe 
obssessional rituals, or frequent shoplifting.  Simply 
stated, when considered in light of the actual symptoms 
demonstrated, none of the assigned GAF scores provides a 
basis, alone, for assignment of any higher rating for the 
veteran's service-connected psychiatric disabilities

As documented above, the actual medical evidence reflecting 
reported symptoms and manifestations from 2001 to 2005 
reflects a level of impairment consistent with the current 50 
percent rating.  As the criteria for the next higher, 70 
percent rating have not been met, it follows that the 
criteria for the maximum 100 percent evaluation likewise are 
not met.  

For all the foregoing reasons, the Board concludes that the 
claim for a rating in excess of 50 percent for major 
depressive disorder and generalized anxiety disorder            
must be denied.  In reaching this conclusion, the Board has 
considered the benefit-of-the-doubt doctrine; however, as the 
preponderance of the evidence is against the veteran's claim, 
that doctrine is not applicable..  See 38 U.S.C.A. § 5107(b); 
38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-
56 (1990).

B.  TDIU

Under the applicable criteria, total disability ratings for 
compensation based upon individual unemployability may be  
assigned where the schedular rating is less than total, when  
it is found that the disabled person is unable to secure or  
follow a substantially gainful occupation as a result of a  
single service-connected disability ratable at 60 percent or  
more, or as a result of two or more disabilities, provided at  
least one disability is ratable at 40 percent or more and  
there is sufficient additional service-connected disability  
to bring the combined rating to 70 percent or more.  38  
C.F.R. §§ 3.340, 3.34l, 4.16(a) (2005).  A total disability  
rating may also be assigned on an extra-schedular basis,  
pursuant to the procedures set forth in 38 C.F.R. § 4.16(b),  
for veterans who are unemployable by reason of service- 
connected disabilities, but who fail to meet the percentage  
standards set forth in section 4.16(a).

The only service-connected disability for which the veteran 
currently has a compensable rating is major depressive 
disorder and generalized anxiety disorder (rated as 50 
percent disabling).  The veteran's combined disability rating 
is 50 percent.  Hence, the veteran does not meet the minimum 
percentage requirements under 38 C.F.R. § 4.16(a).

However, a total rating, on an extra-schedular basis, may 
nonetheless be granted, in exceptional cases (and pursuant to  
specifically prescribed procedures), when the veteran is 
unable to secure and follow a substantially gainful 
occupation by reason of service-connected disabilities (per 
38 C.F.R. §§ 3.321(b) and 4.16(b)), consideration of whether 
the veteran is, in fact, unemployable, is still necessary in  
this case. 

The central inquiry is "whether the veteran's service 
connected disabilities alone are of sufficient severity to 
produce unemployability."  Hatlestad v. Brown, 5 Vet. App.  
524, 529 (1993).  Consideration may be given to the veteran's 
education, special training, and previous work experience, 
but not to his age or to the impairment caused by nonservice-
connected disabilities.  See 38 C.F.R. §§ 3.341, 4.16, 4.19;  
see also Van Hoose v. Brown, 4 Vet. App. 361 (1993).

The sole fact that a veteran is unemployed or has difficulty 
obtaining employment is not enough.  A high rating in itself 
is recognition that the impairment makes it difficult to 
obtain or keep employment.  The ultimate question, however, 
is whether the veteran is capable of performing the physical 
and mental acts required by employment, not whether he can 
find employment.  Van Hoose, 4 Vet App. at 363. 

A review of the record reveals that the veteran had active 
military service from April 1958 to December 1973.  
Reportedly, the veteran has had occupational experience in 
the fast food industry, janitorial work, and as a security 
officer.  He reported that he last worked in 2002 or 2003.

Although the veteran contends that he is unable to work 
because of his service-connected disabilities, the medical 
evidence, as a whole, does not support this contention.  
Simply stated, based upon a review of the totality of the 
medical evidence,  the Board is unable to find that the 
veteran's service-connected disabilities, collectively rated 
as 50 percent disabling, render him unable to secure and 
follow a substantially gainful employment, notwithstanding 
the medical opinion rendered by the veteran's treating nurse 
and psychiatrist in March 2006 that the veteran's 
psychological condition has left him unable to be gainfully 
employed.  This opinion does not appear consistent with other 
evidence pertaining to the veteran's mental state, cited to 
above.  While the treating nurse and psychiatrist may have 
had access to his VA medical records, there is no indication 
that such records were actually reviewed.  Aside from a 
notation as to suicidal ideation (last reported in 2005 in 
connection with the death of the veteran's mother in law) and  
brief periods of psychosis (not documented elsewhere in the 
record), there are no specific findings pertaining to the 
veteran's actual, current symptomatology or examination 
findings to support the statement, and no notation that any 
other medical records had been considered; at best, then, the 
Board finds that this is a conclusory statement not supported 
by evidentiary or medical rationale.  Significantly, the 
statement refers to a diagnosis of PTSD-a condition for 
which service connection is not in effect-and includes no 
reference to either of the psychiatric disabilities for which 
service connection has been granted.   

The Board also points out that May 2006 statement did not 
address any of the veteran's physical problems, even though 
other documents in the claims file suggest that the veteran 
has significant physical problems that may greatly impact his 
employability.  In this regard, the Board notes that a  May 
2005 VA general medical examiner essentially found that the 
veteran was unemployable based on his current disabilities 
diagnosed as a left parotid tumor, hyperostosis of an old 
fracture of the left 11th and 12th rib, sprain and limitation 
of motion of the right ankle with calcification of the 
Achilles tendon post-rupture, degenerative disease of the 
right knee, and exogenous obesity.  However, of the 
disabilities mentioned, service connection is only in effect 
for residuals of a right foot injury, currently rated as 
noncompensable; the remainder of the cited disabilities are 
not service connected.  While this opinion does not support 
the claim for a TDIU, there is no indication that the 
examiner considered the veteran's documented history and 
assertions.  Of note is the fact that VA general medical 
examiner did not identify any psychiatric impairment as a 
factor in the veteran's unmployability.  

While the evidence clearly indicates  that the veteran has 
restrictions of employment as a result of service-connected 
disabilities, the Board finds it does not indicate that the 
veteran is precluded from all forms of employment. On the 
contrary, after reviewing the veteran's claims file and 
performing an examination, the May 2005 VA mental disorder 
examiner opined that the veteran has the ability to obtain 
and retain employment from a mental health viewpoint.  The 
May 2005 VA opinion clearly is the product of both a 
comprehensive examination and consideration of the veteran's  
medical history-to specifically that pertinent to his 
service-connected psychiatric disabilities-and it appears 
more consistent with other pertinent evidence of record.

Thus, the Board finds that the May 2005 mental disorder 
examiner's opinion is more probative on the unemployability 
question than either the March 2006 letter from the veteran's 
VA nurse and psychiatrist or the May 2005 general medical 
examiner's opinion; accordingly, the May 2005 opinion is 
accorded greater weight.  See Hayes v. Brown, 5 Vet. App. 60, 
69-70 (1993) ("It is the responsibility of the BVA to assess 
the credibility and  weight to be given the evidence") 
(citing Wood v. Derwinski,  1 Vet. App. 190, 192-93 (1992)).  
See also Guerrieri v.  Brown, 4 Vet. App. 467, 470-471 (1993) 
(the probative value  of medical evidence is based on the 
physician's knowledge and skill in analyzing the data, and 
the medical conclusion the  physician reaches; as is true of 
any evidence, the credibility and weight to be attached to 
medical opinions are within the province of the Board).  

As the preponderance of the competent medical opinion 
evidence on the question of whether the veteran's service-
connected disabilities render him unable to obtain or retain 
substantially gainful employment weighs against the claim, 
the Board must conclude that the criteria for invoking the 
procedures of 38 C.F.R. 4.16 (b), for assignment of a TDIU on 
an extra-schedular basis, are not met.  On these facts, the 
benefit-of-the-doubt doctrine is not applicable (see 38 
U.S.C.A. § 5107(b), 38 C.F.R. § 3.102, and Gilbert, 1 Vet. 
App. at 53- 56), and the claim for a TDIU must be denied.    




ORDER

A rating in excess of 50 percent for major depressive 
disorder and generalized anxiety disorder is denied.

A TDIU is denied. 



____________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


